 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DYLAN SCOTT CORRAL,                              No. 2:18-cv-0024 CKD P
12                       Plaintiff,
13              v.                                     ORDER
14    WARREN, et al.,
15                       Defendants.
16

17           Plaintiff has filed a motion seeking leave to file a second amended complaint. Good cause

18   appearing, IT IS HEREBY ORDERED that:

19           1. Plaintiff’s motion for leave to file a second amended complaint (ECF No. 21) is

20   granted;

21           2. Plaintiff’s first amended complaint is dismissed;

22           3. Plaintiff is granted 30 days within in which to file a second amended complaint that

23   complies with all of the terms of this court’s May 3, 2018 screening order; and

24   /////

25   /////

26   /////

27   /////

28   /////
 1           4. Plaintiff’s failure to comply with this order will result in a recommendation that this

 2   action be dismissed without prejudice.

 3   Dated: October 18, 2018
                                                      _____________________________________
 4
                                                      CAROLYN K. DELANEY
 5                                                    UNITED STATES MAGISTRATE JUDGE

 6

 7

 8   1
     corr0024.mta
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
